DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 3, 7, 8, 10, 12, 16, 17, 19, and 20 are amended.  Claims 4-6, 9, 13-15, and 18 are as previously presented. Claims 2 and 11 are original. This is a final office action in response to the arguments and amendments filed 4/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.
Specification
The amendment to the specification, filed 4/27/2022, is acceptable and the previously made objection is withdrawn.
Response to Arguments
Applicant’s arguments, filed 4/27/2022, have been fully considered.
Regarding the remarks pertaining to the objection to the specification (presented on p. 13 under the heading “Objection to the Specification”), the amendment is acceptable and the objection is withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 14-16 under the heading “Rejections to claims under 35 U.S.C. § 112”), the arguments are partially persuasive. Particularly, regarding the previous rejection of Claims 1, 10, and 19 under 112(a) for the determining of the dynamic based residual value (presented in paragraph 16 of the non-final rejection mailed 2/18/2022), the arguments are not persuasive. The arguments (p. 14) state that the disclosure as originally filed contains written description of the subject matter of aggregating the vehicle dynamic data pattern and locational data pattern in order to output a vehicle driver pattern. However, the rejection under 112(a) was not for the disclosure lacking written description for the aggregation per se, but rather for the analyzing of the vehicle driver pattern (the output of the aggregation) to determine the dynamic based residual value, because the specification describes the dynamic based residual value only being based on dynamic data rather than the dynamic data pattern aggregated with the locational data pattern (see Figure 4, specification ¶00106-00107, Claims 8, 17, and 20 as originally filed, and the rejection under 112(a) below for complete detail). Thus, this rejection is maintained. For all other previous rejections under 112, the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 16-23 under the heading “Rejections of Claims 1-20 under 35 U.S.C. § 101”), the arguments are not persuasive. While the office agrees that the claims are directed toward a statutory category of subject matter (see arguments p. 16-17), the arguments further state (p. 20) that the claimed features cannot be performed mentally without use of a computer. The office respectfully disagrees. The functions of data collection, analysis, and calculation can all be performed by humans manually (for example using pen and paper, as was done before computers were available), and although the claims recite the term “electronically,” and similar computer-oriented terminology, the computer is merely recited as a tool performing the functions, and the functions themselves do not recite any particular operation that could only be done by a computer. The claims do not specify any particular amount or rate of data being processed, and the broadest reasonable interpretation of the claims could include a fairly simple analysis of received data of two drivers, including two locations and two driving metrics captured in two environments, which is within the capabilities of a human to manually analyze, when provided with the relevant data. The office disagrees that the functions are rooted in computer processing because although the claims use terminology such as “electronically” which represents an additional element in the claim, the core function of accessing or correlating information can be done mentally or manually. The arguments (p. 21-22) further state that the claim integrates the judicial exception into a practical application because the features provide an improvement to a computer and existing technology. However, in the claims of the instant invention, the office disagrees that the claims recite a benefit of a particular technology (such as in the example in the arguments regarding particular data standardization). While analyzing driving information can be done electronically, it is not a particular technology that is being improved, but merely the technique of analysis itself being improved, which is claimed as being done on a computer, using the computer as a tool. The arguments additionally state that there is an improvement regarding executing vehicle settings, however the claims of the instant application only recite executing processed instructions to present an interface with an intended use of control of a vehicle system. The language reciting intended use receives little patentable weight, and the claims do not positively recite a control function or step. The arguments (p. 22-23) further state that the claims are directed to significantly more for the combination of limitations in the claims and the vehicle system control. However, the limitations of the instant claims which are drawn to the evaluation function are part of the mental process, and the claims do not appear to recite any improvement or significant subject matter relating to the “tying together” of generic computer components, as argued. Additionally, the claims only recite executing processed instructions to present an interface with an intended use of control of a vehicle system. The language reciting intended use receives little patentable weight, and the claims do not positively recite a control function or step, and thus do not contain significantly more. Thus, the rejections under 101 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, and 19, the claims recite electronically analyzing/analyze “the vehicle driving pattern to determine a dynamic based residual value.” It is noted that “the vehicle driving pattern” in the claims is the result of the aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern. The disclosure as originally filed (see e.g. Claims 8, 17, and 20 filed 12/3/2018 and Figure 4, specification ¶0107) recites determining the dynamic based residual value based on dynamic data, and does not mention the use of the vehicle dynamic data pattern or the locational data pattern or the vehicle driving pattern. The location data is used afterward (e.g. Claims 9 and 18, blocks 408-412) to update the dynamic based residual value. In other words, the determining of the dynamic based residual value is disclosed as only using the dynamic data and is not disclosed as using the vehicle driving pattern which is derived from both the dynamic and locational data. The subject matter therefore was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application and without significantly more.
Regarding Independent Claims 1, 10, and 19, the claims recite functions for receiving and storing sensor data, accessing the data to determine a dynamic pattern, determining driving trends, accessing map data, querying the map data to determine a locational pattern, determining a vehicle driving pattern by aggregating the dynamic and locational patterns, analyzing the driving pattern to determine a dynamic based residual value, and determining residual values. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed by a human mind. Particularly, receiving and storing data may pertain to storing or remembering information that is received on paper (data that originated from the vehicle), and the further functions correspond to performing mental evaluation and judgement regarding the data, such as determining peak acceleration and braking value trends to form a dynamic pattern, accessing and searching map information and correlating it to cities that the vehicle has been to, to form a locational pattern and residual appreciation or depreciation, and combining the dynamic pattern and locational pattern to determine the overall pattern and dynamic residual value, and finally calculating the overall residual value. The broadest reasonable interpretation of these functions could be performed by a person appraising a vehicle, who has access to the stated data, or could be a calculation done on pen and paper (see MPEP 2106.04(a)(2)(III)). Thus, the claim recites the judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements present in the claims are the computer performing the “computer-implemented method,” (in Claim 1) or the processor in Claim 10, or memory/computer readable medium in Claims 10 and 19, as well as the storage on an electronic storage unit of the vehicle, the functions being done “electronically,” and the step of executing electronically processed instructions to present a human machine interface. It is noted that the language describing the intended use of the interface (“to enable electronic creation and electronic population of a driver profile that is associated with the current driver of the vehicle as an electronic data file that is electronically populated with vehicle settings data to be electronically stored and electronically retrieved to be executed by an electronic control unit of the vehicle to electronically control at least one vehicle system to electronically execute vehicle settings associated with the current driver of the vehicle based on a comparison of a real time vehicle sensor data with the vehicle driving pattern”) is merely intended use, and does not constitute positively recited functions or steps of creating, populating, storing, retrieving, and controlling, and as such is given little patentable weight. For the computer/processor, memory/computer readable medium, storage unit, and recitation of steps done “electronically,” these are all generic recitations of the use of computer components, at a high level of generality. Thus, the claim merely constitutes instructions to “apply” the abstract idea using generic computer components as a tool to perform the method. For the step of executing electronically processed instructions to display a human machine interface, this is insignificant extra-solution activity as it is mere data outputting, and this does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements present in the claim are the computer/processor, memory/computer readable medium, storage unit, operations recited as being performed “electronically,” and the step of executing electronically processed instructions to present a human machine interface. The computer components and recitation of “electronically” is the recitation of a generic computer component, performing functions at a high level of generality, such that the claim merely constitutes instructions to “apply” the abstract idea using a generic computer, and does not represent “significantly more” than the abstract idea (see MPEP 2106.05(f)). With respect to the function of executing instructions to present an interface, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US20110082616A1, [0003-0008] it is well-known in the art in the past decades to provide various displays or other interfaces for the driver to interact with) and therefore, does not provide significantly more.
Regarding Dependent Claims 2-9, 11-18, and 20, the claims do not add additional elements that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 further specify that the sensor data may be captured by dynamic sensors and GPS sensors, however this only narrows original source of the data. The claims do not positively include the dynamic sensors or GPS sensor, and the computer/processor is not recited as receiving the data directly from these sensors. Thus, the claims further narrow the mental process but do not add additional elements.
Claims 3-6 and 12-15 further narrow the determining of the driving pattern. This is further detail of the mental process of evaluation of driving data, and the claims do not add any additional elements.
Claims 7 and 16 further narrow the determination of a change of driver. This is further detail of the mental process of evaluation and judgment of driving data, and the claims do not add any additional elements.
Claims 8, 9, 17, 18, and 20 further add steps/functions for determining a residual value of the vehicle, based on various data. This is an abstract idea of a mental process or mathematical operation, as the estimation or calculation of a used vehicle value can be performed by a human mind, on pen and paper, or by use of a formula. The claims do not add any additional elements.
Allowable Subject Matter
Claims 1-20 are rejected under 112(a) and 101, but would be allowable if amended to overcome the rejections under 112(a) and 101.
The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 1, 10, and 19, the most similar prior art, US2017/0337573A1 (Toprak et al.) teaches a system/method/storage medium comprising instructions (see [0025-0028], functions of a processor running software on memory as an online service/server enacting a vehicle management service platform (VMSP)) for processing a residual value of a vehicle (see Figure 44A, [0060], Market Vehicle Value) that is associated with vehicle driver of the vehicle (see [0060], Figure 44B, Market Vehicle Value based Car Health Degradation Model, [0048] associated with drivers), comprising:  receiving and storing vehicle sensor data from the vehicle for at least one predetermined period of time to a vehicle trip log stored upon an electronic storage unit of the vehicle, wherein the sensor data includes vehicle dynamic data associated with each trip of the vehicle and location data associated a plurality of geo-positional locations of the vehicle (see [0033, 0036]), electronically accessing the vehicle trip log to analyze the stored sensor data to determine a vehicle dynamic data pattern (see [0048] driving habits), wherein driving trends that are respectively expressed are determined for a plurality of vehicle dynamic categories and driving trend data points that are associated with the driving trends are electronically aggregated to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle (see [0048] e.g. acceleration data and braking data); electronically accessing a map database with locational attributes that are associated with a plurality of geo-positional locations, wherein the map database is electronically queried with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle (see [0047] environmental factors associated with geo-locations from tracking), to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time (see [0047] CarScore based on the location data, and [0035] made up of individual DriverScores, and [0060], a RealPrice is adjusted (depreciation or appreciation) based on a Car Health Degradation Model, which is determined based on CarScore); determining a vehicle driving pattern that is associated with a current driver of the vehicle (see [0049] the combined data, for a particular operator [0035] checked in as a current driver), wherein the current driver of the vehicle includes a first driver or an additional driver(see [0035, 0048] different users), wherein the vehicle driving pattern is determined based on an aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern; (see [0049] combined information including performance data (dynamic), and environmental/road condition/weather data (the locational attributes), analyzing the vehicle driving pattern to process a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time (see [0051] the RealPrice (dynamic based residual value) based on CarScore, [0035] based on DriverScores, [0049] which are based on the combined data); processing residual values of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value)) that apply to respective points in time during a lifecycle of the vehicle (see Figure 44B, the Market Vehicle Value over time) and are specifically associated with the first driver and the additional driver (see [0060] Market Vehicle Values based on Carscore which [0035] based on DriverScores) wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value) is determined based on the RealPrice (the dynamic based residual value) and an adjustment by the Car Heath Degradation Model (the residual depreciation or appreciation)). 
US2014/0236472A1 (Rosario) teaches a database that is stored upon an electronic storage unit of the vehicle (see [0015, 0027] contextual information module in a memory of the vehicle) and continually updated (see [0027] the contextual information can be received from data sources 140, which [0015] may be external data sources) with locational attributes that are associated with a plurality of geo-positional locations (see [0030] features associated with locations or areas), wherein the locational attributes include crime statistics (see [0030] crime rate information for various areas), and point-of-interest data (see [0030] points of interest).
US2015/0191178A1 (Roy et al.) teaches executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings (see Figure 4, [0049] using a computing device to adjust settings/preferences in step 422) associated with the current driver of the vehicle (see Figure 4, [0049] the settings are associated with the driver whose characteristics match a profile, i.e. a current driver operating the vehicle) based on a comparison of a real time vehicle sensor data with the vehicle driving pattern (see Figure 4, [0047-0049], activating the settings is based on a “YES” determination at step 414, which is based on the vehicle sensor data from step 402 which may be during a trip (real time) and comparing against the primary driver profile (vehicle driving pattern) from step 404).
However, the prior art does not disclose or render obvious a method/system/computer readable storage medium storing instructions that cause a processor to perform functions comprising:

electronically accessing the vehicle trip log to analyze the stored vehicle sensor data to determine a vehicle dynamic data pattern, wherein the vehicle dynamic data pattern pertains to vehicle dynamics that are captured during different phases of driving of the vehicle that are based on an environment in which the vehicle is driven, 
electronically determining driving trends that are respectively expressed during different phases of driving of the vehicle are for a plurality of vehicle dynamic categories and electronically aggregating driving trend data points that are associated with the driving trends to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle; 
electronically accessing a map database that is stored upon an electronic storage unit of the vehicle and is updated with locational attributes that are associated with a plurality of geo-positional locations, wherein the map database is updated with the locational attributes through a connection to at least one third-party that provides the locational attributes to update the map database,
electronically querying the map database with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle, wherein the locational attributes include crime statistics, environmental data, and point-of-interest data that pertain to the locations of the vehicle during the at least one predetermined period of time to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time; 
electronically determining a vehicle driving pattern that is associated with a current driver of the vehicle, wherein the current driver of the vehicle includes a first driver or an additional driver, wherein the vehicle dynamic data pattern and the vehicle locational data pattern that is associated with the current driver of the vehicle is retrieved and data points that are captured during at least one particular timeframe are aggregated to determine and output the vehicle driving pattern that is associated with the current driver of the  vehicle; 
electronically analyzing the vehicle driving pattern to determine a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time; 
electronically determining residual values of the vehicle that apply to respective points in time during a lifecycle of the vehicle and are specifically associated with the first driver and the additional driver, wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle; and 
executing electronically processed instructions to present a human machine interface to enable electronic creation and electronic population of a driver profile that is associated with the current driver of the vehicle as an electronic data file that is electronically populated with vehicle settings data to be electronically stored and electronically retrieved to be executed by an electronic control unit of the vehicle to electronically control at least one vehicle system to electronically execute vehicle settings associated with the current driver of the vehicle based on a comparison of a real time vehicle sensor data with the vehicle driving pattern.
Applicant’s arguments (see p. 24, 27, 29, 32, 34, and 37 in the arguments filed 11/15/2021) are persuasive in that the prior art does not render obvious the aggregation of the vehicle dynamic data pattern (as based on the particularly claimed dynamics captured during different phases) and the vehicle locational data pattern (as based on the particularly claimed locational attributes) to determine the vehicle driving pattern, along with the display of the human machine interface to enable the recited driver profile features, and the claimed residual value calculations, without improper hindsight reconstruction of the claims. The prior rejections under 103 are therefore withdrawn. The combination of limitations defining the particular determinations of the dynamic and locational data patterns, combined with the aggregation and presenting, with the particular vehicle residual determinations is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found. 
Therefore, Claims 1, 10, and 19 would be allowable, and Claims 2-9, 11-18, and 20 would be allowable as being dependent on Claim 1, 10, or 19.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180359445-A1 teaches subject matter including combining location and driving behavior data to produce a vehicle resume, which can be related to residual value (see e.g. [0042, 0047]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619